Title: Enclosure: Suspension of Certain Building Regulations, 11 March 1801
From: Jefferson, Thomas
To: 


EnclosureSuspension of Certain Building Regulations
By the President of the United States
Whereas by the first Article of the Terms and conditions declared by the President of the United States on the 17th. day of October 1791, for regulating the Materials and manner of Buildings and Improvements on the Lots in the City of Washington it is provided, “that the outer and party Walls of all Houses in the said City, shall be built of Brick or Stone,” and by the third Article of the same Terms and Conditions, it is declared, “that the Wall of no House Shall be higher than forty feet to the Roof, in any part of the City, nor shall any be lower than thirty five feet on any of the Avenues” And whereas the above recited Articles were found to impede the Settlement in the City of Mechanics and others whose Circumstances did not admit of erecting Houses authorised by the said Regulations for which cause the President of the United States, by a writing under his Hand, bearing date the twenty fifth Day of June 1796 Suspended the operation of the said Articles until the first Monday of December 1800, And the beneficial effects arising from such Suspension having been experienced, it is deemed proper to revive the same Wherefore I Thomas Jefferson, president of the United States do declare, that the  operation of the first and third Articles above recited shall be, and the Same is hereby Suspended until the first Day of January 1802 and that all the Houses which shall be erected in the said City of Washington previous to the said first day of January 1802 conformable in other respects to the regulations aforesaid Shall be considered as lawfully Erected except that no Wooden House shall be erected within twenty four feet of any brick or Stone House
Given under my Hand this 11th. Day of March 1801.

Th: Jefferson

